

Exhibit 10.51


October 19, 2017


Chuck Garner
 
Dear Chuck,


It is my pleasure to offer you the position of Chief Financial Officer,
reporting to me. This letter includes the details of your offer with Blackhawk
Network, Inc.


Your annual base compensation will be $535,000.00, less payroll deductions and
all required withholdings, payable bi-weekly. You will be eligible to
participate in the 2017 Executive Bonus Plan with a payout of 80% of your base
salary at target with upside earnings potential up to 120% of your base salary
at 120% of target. Any bonus payments will be made in accordance with the
applicable bonus plan terms (see attached) and will be pro-rated based on your
full time employment during 2017.


You will be recommended to receive a grant of 100,000 shares of Restricted Stock
Units. This grant vests annually at a rate of 25% each year over a period of
four years and is subject to final Board approval and completion of applicable
grant documents. As agreed, you will not be eligible for an additional equity
grant in 2018; and in 2019 and beyond, you will be eligible to receive equity in
line with your peers and market at that time.


To assist with your transition to the Bay Area, you will receive a Relocation
Package not to exceed $100,000 contingent upon your relocation to the Bay Area.
If you voluntarily leave the company within 12 months, you are responsible for
repayment of 100% of Relocation Program Benefits. All relocation expenses paid
on your behalf through our relocation firm NRI that are not income tax exempt to
you will be “grossed up” by paying to you the amount needed to pay the amount of
income tax that would be owed on the relocation expense paid to you or on your
behalf.


Upon date of hire, but prior to relocation, Blackhawk will pay the reasonable
costs of your travel and temporary housing accommodations for trips between
Atlanta and the Bay Area through May 31, 2018, to be treated as business travel
expenses and not personal earnings.


Pending Board approval, you will be eligible to participate in the Company’s
Executive Change in Control Severance Plan under “Group A”.


Other than due to a Change of Control, if Blackhawk terminates your employment
without Cause* (as defined below), or if you resign for Good Reason** (as
defined below), the Company shall pay or cause to be paid a severance payment in
the amount equal to 52 weeks of base salary, subject to your execution of a
Separation and Release Agreement reasonably acceptable to the Company attached
as Exhibit A. In addition, upon an employment termination as described in the
preceding sentence, you will be eligible for reimbursement of your outstanding
business expenses incurred while employed by Blackhawk Network.


This offer is contingent upon the successful completion of Blackhawk’s
background check verification.


You will be eligible for medical coverage on the first day of the month
following your date of hire. In addition, you will begin accruing vacation at a
rate of three (3) weeks per year. For your convenience, we have attached a
benefits overview providing details regarding the benefit offerings as a
Blackhawk Network, Inc. employee.


Every Blackhawk employee is responsible for both protecting Blackhawk’s assets,
including its confidential information, and preserving confidential information
that, if released, could lose its value, hurt Blackhawk’s competitive position,
violate laws, or damage Blackhawk’s reputation. Such information includes (but
is not limited to) information about Blackhawk’s business, new project and
marketing plans, products, services, pricing, cost data, salaries, and employee
and customer information. Blackhawk is committed to protecting that confidential
information. Your offer is therefore contingent upon you signing and returning
this letter and the enclosed Confidentiality and Intellectual Property
Agreement, which together set forth the contractual terms of your employment. In
it, please pay special attention to the provisions requiring that you will not
at any time disclose Blackhawk confidential information


        
Blackhawk Network Confidential page 1

--------------------------------------------------------------------------------




or use it for any purpose other than as authorized in fulfillment of your duties
for Blackhawk. Please also note that all employees who have access to personal
and confidential records of our employees and customers must take all necessary
precautions to assure that they follow proper safeguards in order to protect the
confidentiality of such records and to assure that such records are not
disclosed to unauthorized individuals or entities.


Blackhawk and its subsidiaries and affiliates are committed to conducting our
business in accordance with all applicable laws, rules and regulations and the
highest ethical standards, including without limitations local anti-bribery or
anti-corruption laws in countries where it operates (such as the U.S. Foreign
Corrupt Practices Act, Canada’s Corruption of Foreign Public Officials Act, and
the U.K.’s Bribery Act 2010). As a condition of your employment, you also agree
to comply with Blackhawk’s policies regarding these laws applicable to
Blackhawk’s operations world-wide.


Please be prepared to provide documentation to show that you are legally able to
work in the United States your first day of work. (See attached list of
acceptable documents. Present one item from List A or one item each from Lists B
and C).


Once you accept your offer, we will abide by the terms of the offer; however, as
with all our employees, your title and responsibilities are subject to change
based upon the needs of our business. Please be aware that Blackhawk Network,
Inc. is an “at will” employer and your employment is for no specific term, which
means that the employment relationship may be terminated by either party at any
time. Your employment is subject to this and the other company employment
policies that will be available to you after your employment begins.


In the event of any disputes or claims regarding your employment, except as
otherwise required by applicable law, you and Blackhawk agree to resolve them by
binding arbitration, to be conducted in Pleasanton, California by the American
Arbitration Association under its Employment Arbitration Rules and Mediation
Procedures then in effect (including, in the event of actual or threatened
violation of confidentiality or privacy obligations, its rules for emergency
measures of protection); in addition, claims must be brought and arbitrated in a
party’s individual capacity, and not as a plaintiff or class member in any
purported class or representative proceeding. Neither you nor Blackhawk shall be
entitled to join or consolidate claims in arbitration by or against any other
party, or arbitrate any claim as a representative or member of a class. You may
opt-out of the preceding arbitration and class action provisions by delivering a
notice stating your intent to opt out of these provisions to ATTN: General
Counsel, Blackhawk Network, 6220 Stoneridge Mall Rd, Pleasanton, CA 94588, by
overnight mail within thirty days after the date of this letter.


To indicate your acceptance of the offer, please sign and date in the space
provided below no later than October 19, 2017.


Chuck, we look forward to your acceptance of our offer, joining our team and
being a strategic part of our successful future!


Sincerely,


/s/ Talbott Roche


Talbott Roche
Chief Executive Officer and President
Blackhawk Network, Inc.


Accepted by:
 
/s/ Charles O. Garner
October 19, 2017
Signature
Date
Charles O. Garner
 
Print Name
 
October 23, 2017
 
Anticipated Start Date
 







        
Blackhawk Network Confidential page 2

--------------------------------------------------------------------------------




* For purposes of this Offer Letter, a termination for “Cause” means a
termination for any of the following reasons: (i) your continued failure to
substantially perform your duties to Blackhawk, or to follow the reasonable
directions of the Board of Directors or any superior officer, which is not cured
within twenty (20) business days after notice to you thereof or, if cured, such
problems recur; (ii) your engaging in an act of material misconduct that is
materially injurious to Blackhawk’s reputation or business, whether monetarily
or otherwise or your engaging in a material violation of any law, fraud,
embezzlement, material acts of dishonesty or a conflict of interest relating to
the affairs of Blackhawk or any of its affiliates; (iii) your breach of any
fiduciary duty; (iv) your being charged with, convicted of, or a plea of no
contest to, any felony or to any criminal charge involving moral turpitude or
that could reasonably be expected to have a material adverse effect on the
business or affairs of Blackhawk or any of its affiliates; (v) your committing
an act of fraud or an act of dishonesty against, or misappropriating property
belonging to, Blackhawk or its customers; (vi) your material breach of any legal
or contractual obligation to Blackhawk or any of its affiliates, which breach,
if reasonably curable, is not cured within thirty (30) days after notice to you
thereof or, if cured, recurs; (vii) your material breach of this Offer Letter or
the Confidentiality, Non-Solicitation, and Intellectual Property Agreement; or
(viii) your material breach of any written Blackhawk policy, which breach, if
reasonably curable, is not cured within thirty (30) days after notice to you
thereof or, if cured, recurs.


** For purposes of this Offer Letter, “Good Reason” means the occurrence of any
of the following without your consent (i) the material reduction of base salary
other than as a result of an across-the-board reduction of total cash
compensation for all management level employees; (ii) a material diminution of
your authority, duties or responsibilities; or (iii) a relocation of your
principal workplace by more than 50 miles. A condition shall not be considered
"Good Reason" unless: (i) you give Blackhawk written notice of such condition
within 30 days after such condition comes into existence; and (ii) Blackhawk
fails to remedy such condition within 30 days after receiving such written
notice; and (iii) you terminate your employment within 60 days following
Blackhawk’s failure to remedy such condition.


























































        
Blackhawk Network Confidential page 3

--------------------------------------------------------------------------------




Exhibit A
SEPARATION AGREEMENT, GENERAL RELEASE OF CLAIMS
AND COVENANT NOT TO SUE
This Separation Agreement, General Release of Claims and Covenant Not to Sue
(sometimes referred to herein as “Release Agreement”) is made on the date signed
by Blackhawk Network, Inc., and is made by and between Blackhawk Network, Inc.,
an Arizona corporation, on the one hand, and [EMPLOYEE], on the other hand.
“Releasor,” “you”, “your” and similar pronouns as used herein, refers to
[EMPLOYEE], and his/her marital community, heirs, executors, administrators and
assigns.
“Blackhawk Network, Inc.” and “Blackhawk”, as used herein, refers to Blackhawk
Network, Inc. and its successors and assigns, parents, subsidiaries, affiliates,
divisions, partners, directors, officers, managers, agents and employees, and
each of them.
WHEREAS, Releasor desires to compromise, settle and fully release any and all
claims which he/she may have against Blackhawk related in any way to his/her
employment with Blackhawk, any term or condition of that employment, or the
termination of that employment, Releasor freely and voluntarily enters into and
executes this Release Agreement in consideration of Blackhawk's agreement as
follows:
A.
Severance. Subject to and in accordance with the terms of this Release
Agreement, Blackhawk agrees to pay to EMPLOYEE NAME __Thousand, ___Hundred ___
Dollars and ___Cents ($), which represents ___ (#) weeks of severance pay at
his/her final base salary. This lump sum severance payment will be subject to
tax withholding. Provided that EMLOYEE NAME does not exercise the right of
revocation provided for in Section 10(c), below, the severance payment will be
processed as soon as reasonably practicable following the expiration of the
seven (7) day revocation period described in Paragraph 10(c).

B.
Employee Benefits. Except as otherwise provided in this Release Agreement,
Releasor’s employee benefits as a regular employee of Blackhawk shall terminate
on the last day of the month of the Effective Date, in accordance with their
respective terms and conditions. Blackhawk will reimburse Releasor for ()
month(s) of COBRA insurance premiums upon Releasor’s submission of evidence of
payment of such premiums.

C.
Consideration Allocation. You agree that the severance payments described in
Paragraph A are allocated as follows: (1) ninety percent (90%) of the payments
are allocated as consideration for your fulfillment of the obligations needed to
avoid termination of payments under Paragraph 2 below, and (2) ten percent (10%)
of the payments are allocated as consideration for the Release Agreement’s
remaining Releasor obligations.

        
In consideration of the foregoing and each payment made thereunder, Releasor
agrees as follows:
1.     Termination Date: Releasor agrees that his/her employment will terminate
with Blackhawk effective DATE (the “Effective Date”). For clarity, the parties
acknowledge that the Effective Date is neither shortened nor extended based on
the date when Releasor ceases to engage in work for Blackhawk.


2.     Termination of Severance Payments. As of the Execution Date and the
Effective Date, Releasor's entitlement to any future payment under Paragraph A
of this Release Agreement shall end, and Blackhawk shall have no further
obligations to Releasor, immediately upon Releasor's commencement of employment
with, or undertaking to provide any paid or unpaid consulting services to, any
person or entity, other than Blackhawk, that is engaged in or is preparing to
engage in the gift card or payments business, and that competes directly with
Blackhawk in any geographical location, regardless of whether that is the
geographical location in which Releasor was, is or will be assigned to work.
Blackhawk shall be entitled to recover (and Releasor shall be deemed to have
forfeited) any payments made to Releasor under Paragraph A, if Releasor accepts
any employment with such competing business during the Severance Period.
Notwithstanding this Paragraph, Releasor shall be entitled to 10% of the total
amount of severance payments under this Release Agreement as consideration for
Releasor’s remaining obligations under the Release Agreement, including the
Release of Claims in Paragraph 3.


3.     Release of Claims. As of the Execution Date and the Effective Date,
Releasor hereby releases and forever discharges Blackhawk of and from any and
all claims, demands, actions, causes of action, damages and liabilities (all
hereinafter referred to as "Claims"), whether or not now known, suspected or
claimed, which Releasor possesses


        
Blackhawk Network Confidential page 4

--------------------------------------------------------------------------------




from his/her employment with Blackhawk, and any status, term or condition of
such employment or the termination of that employment (“Release”). This Release
and Release Agreement is expressly intended to, and does, extend to and include,
but is not limited to, Claims under the following (as amended): Title VII of the
Civil Rights Act of 1964; the Civil Rights Acts of 1866 and 1867; the Equal Pay
Act; the Fair Labor Standards Act; the Age Discrimination in Employment Act of
1967; the Americans With Disabilities Act; the Employee Retirement Income
Security Act; the Older Workers Benefit Protection Act; the California Fair
Employment & Housing Act; the California Labor Code; the Employee Retirement
Income Security Act of 1974; the Civil Rights and Women’s Equity Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code; the
Occupational Safety and Health Act of 1970; the Consolidated Omnibus Budget
Reconciliation Act of 1985; the Family and Medical Leave Act of 1993; the Worker
Adjustment and Retraining Notification Act of 1988; the Vocational
Rehabilitation Act of 1973; the Equal Pay Act of 1963; the National Labor
Relations Act; the California Unruh Civil Rights Act; the California Equal Pay
Law; any similar or comparable statute or statutes in any state, including,
without limitation, the civil rights laws of Arizona, California, Missouri,
Nevada and Texas; and any other federal, state or local statutes, ordinances,
constitutional provisions or regulations prohibiting any form or forms of
discrimination in employment and/or relating to the payment of wages and
benefits. This Release and Release Agreement also extends to and includes, but
is not limited to, any Claims by Releasor for breach of any express or implied
written or oral contract; intentional or negligent infliction of emotional
distress; impairment or interference with economic activities or opportunities;
unlawful interference with employment rights; defamation; wrongful termination;
wrongful discharge in violation of public policy; breach of any express or
implied covenant of good faith and fair dealing; and any and all other common
law contract and/or tort Claims.


4.     Covenant Not to Sue. Releasor covenants and agrees never, individually or
with any other person or entity or in any way, voluntarily to commence, aid in
any way, prosecute or cause or permit to be commenced or prosecuted against
Blackhawk any action or other proceeding based upon any Claim which is covered
and released by this Release Agreement. Notwithstanding this Section, nothing in
this Release Agreement prevents me from participating in any investigation or
proceeding conducted by the EEOC, NLRB, SEC or comparable federal, state or
local agency.


5.    Sole Right to Claims; No other Claims. Releasor represents and warrants
that no other person or entity had or has any interest in the Claims referred to
in this Release Agreement; that he/she has the sole right and exclusive
authority to execute this Release Agreement; that he/she has not sold, assigned,
transferred, conveyed or otherwise disposed of any Claim or demand relating to
any matter covered by this Release Agreement; that he/she has not filed any
claims, complaints, or actions of any kind against Blackhawk with any court of
law, or local, state, or federal government or agency; that he/she has been
properly paid for all hours worked for Blackhawk with the exception of the final
payroll for the period through and including the Effective Date; that, other
than the payments referred to herein, he/she has received all commissions,
bonuses and other compensation due to him/her; and that he/she has not engaged
in any unlawful conduct relating to Blackhawk’s business.


6.     No Admission of Liability. Releasor acknowledges and understands that the
consideration referred to herein is provided without admission or concession by
Blackhawk of any violation of any law or liability to Releasor; and that said
consideration provides his/her with valuable benefits in addition to any to
which he/she already is entitled under Blackhawk's employee benefit plans or
otherwise.


7.    No Other Consideration; Return of Property. Releasor acknowledges and
agrees that no consideration other than as provided for in this Release
Agreement has been or will be paid or furnished by Blackhawk; that he/she will
make no Claim and hereby waives any right he/she may now have or may hereafter
have, based upon any alleged oral alteration, amendment, modification or any
other alleged change in this Release Agreement; and that Releasor understands
and has freely and voluntarily entered into and executed this Release Agreement.
By the Effective Date, Releasor must return all Blackhawk property, including
identification cards or badges, user logins and passwords for Blackhawk
subscription services, Blackhawk issued devices, keys, laptops, mobile phones,
hand-held electronic devices, credit cards, electronically stored documents or
files, physical files such as research binders, and any work product in
Releasor’s possession obtained or created pursuant to Releasor’s employment with
Blackhawk over the years.


8.     Agreement Is Confidential. Releasor and Blackhawk covenant and agree that
each will maintain in confidence the terms of this Release Agreement and that,
unless required to do so by subpoena or other lawful process, and then only to
the extent so required, they will not disclose any information concerning the
Release or Release Agreement, or any of its specific terms or provisions, to the
public, including but not limited to any social media posting or any person or
entity other than Releasor’s attorneys, spouse, accountants or certified
financial or tax advisors or


        
Blackhawk Network Confidential page 5

--------------------------------------------------------------------------------




Blackhawk’s officers, directors, attorneys, parents, subsidiaries, affiliates or
certified or in-house accountants, financial or tax advisors, each of whom upon
receipt of such information or this Release Agreement shall be bound by the
terms of this Paragraph 8. Notwithstanding the foregoing or the provisions of
Paragraph 11, nothing in this Release Agreement prohibits Releasor from
exercising rights as specified in Paragraph 13 of this Release Agreement.
Pursuant to the Defend Trade Secrets Act of 2016, I understand that an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.


9.    Waiver of Civil Code Section 1542. Releasor expressly waives any right or
benefit available in any capacity under the provisions of Section 1542 of the
California Civil Code, which section provides:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Releasor expressly waives any right or benefit available in any capacity under
the provisions of any state, federal or local statute, ordinance, constitutional
provision or regulation similar or comparable to the foregoing Section 1542 of
the California Civil Code.
10.     Releasor’s Rights. Releasor understands and agrees that:


(a)
he/she has a period of twenty-one (21) days to consider this Release Agreement
and determine whether he/she wishes to execute the same (Releasor may waive this
21-day period);



(b)
any rights or claims that may arise after the Effective Date of this Release
Agreement are not waived by his/her execution of the Release;



(c)
he/she has a non-waivable period of seven (7) days after the Execution Date (as
defined in the signature block, below), within which he/she may revoke the
Release Agreement and that the Release Agreement shall not become effective or
enforceable until the seven-day revocation period has expired; and



(d)
in the event that Releasor fails timely to execute this Release Agreement and
return the executed original thereof to Blackhawk, or if Releasor timely
exercises the right of revocation provided for in Paragraph 10(c), above, then
Blackhawk shall be relieved of any and all obligations to Releasor under this
Release Agreement.



To the extent [EMPLOYEE] has executed this Release Agreement within less than
twenty-one (21) days after its delivery to his/her; [EMPLOYEE] hereby
acknowledges that his/her decision to execute this Release Agreement before the
expiration of such twenty-one (21) day period was entirely voluntary. This
Release Agreement is delivered to Releasor on [insert date].


11.     Confidential Information and Non-Solicitation. To the full extent
enforceable by law, Releasor covenants and agrees that, without the express
written consent of an executive officer of Blackhawk:


A.     He/She will not at any time, directly or indirectly, reveal or disclose
to any person or entity, or otherwise use or exploit for the Releasor’s own
benefit or for the benefit of any other person, any confidential, proprietary or
trade secret information of or about Blackhawk, or any other Confidential
Information, obtained during the course of his/her employment with Blackhawk;
provided, however, that this paragraph shall not in any manner limit the
protection of the Blackhawk’s trade secrets afforded by law, and, provided
further, that Releasor’s obligations as


        
Blackhawk Network Confidential page 6

--------------------------------------------------------------------------------




to trade secrets shall continue indefinitely as provided by law. For purposes of
this Paragraph 11, “Confidential Information” shall mean information and the
compilation of information related to Blackhawk’s operation and business which
derives economic value, actual or potential, from not being generally known to
or readily ascertainable by other persons. Confidential Information includes,
but is not limited to, the following: any information designated or labeled as
‘confidential’ or ‘proprietary’; any information which is of the type one would
reasonably expect a business to maintain in confidence, including without
limitation the following: legal or business development strategies, technical
information, business information, personnel information and information
relating to innovative activities, confidential information of third parties to
which Blackhawk owes a duty of confidentiality or non-use, financial
information, procedures, prototypes and samples, proposals or quotes made to or
prepared for customers or prospective customers, vendor and customer lists and
pricing information, compilations of information concerning clients or customers
and prospective clients or customers, the composition or description of any
future products or services that are or may be provided by Blackhawk, Blackhawk
marketing or sales information, know how (including but not limited to the
unique manner in which Blackhawk conducts business), and payment arrangements
with customers or business accounts.


B.    He/She shall not, for a period ending one (1) year after the Effective
Date hereof, directly or indirectly, for herself/himself or for any other person
or entity (i) employ, attempt to employ, or assist in the employment of any of
Blackhawk’s current employees with whom Releasor had material contacts, unless
such employee has not been employed by Blackhawk for a period in excess of six
(6) months, and/or (ii) use the Confidential Information of Blackhawk to call on
or solicit any of the actual vendors or suppliers (except for legal service
vendors or suppliers), customers or targeted prospective customers or clients
(including, without limitation, content providers and distribution partners) of
Blackhawk with whom Releasor has had material contacts during Releasor’s
employment with Blackhawk, for the purpose of providing the same or similar
services which Releasor provided to Blackhawk, nor shall Releasor make known the
names and addresses of such customers or clients, or any such information
relating in any manner to Blackhawk’s trade or business relationships with such
customers or clients. Releasor agrees that for purposes of this non-solicitation
covenant and agreement, Releasor shall be reasonably considered to have had
“material contact” if Releasor dealt on behalf of Blackhawk with the employee,
customer or client, or if Releasor supervised any employee or contractor who
dealt with the same.


12.    Cooperation in Legal Proceedings. Releasor covenants and agrees that
he/she will cooperate fully when and as reasonably required by Blackhawk in the
defense or prosecution of any claims, charges, complaints or lawsuits that have
been or may hereafter be filed by or against Blackhawk, in which event Blackhawk
will indemnify Releasor in the same manner and to the same extent as if he/she
were still employed by Blackhawk. Such cooperation will include, but is not
limited to, meeting with Blackhawk’s counsel and being available for deposition
and/or trial testimony upon reasonable notice. Blackhawk agrees that
indemnification shall include reimbursement of Releasor for reasonable expenses
incurred by his/her in furnishing such cooperation.


13.     Non-Disparagement; Administrative Charges. [EMPLOYEE] on his/her own
behalf and on behalf of each Releasor covenants and agrees that for the longest
period legally enforceable, he/she shall not, whether acting for Releasor or for
any third party, disparage the image or reputation of Blackhawk or any of its
subsidiaries or affiliates and their officers, senior management employees and
professional employees. Blackhawk covenants and agrees that its officers, senior
management employees and professional employees shall not disparage the image or
reputation of [EMPLOYEE]. Nothing in any provision of this Release Agreement
shall affect [EMPLOYEE’s] right to file a charge with the EEOC, the NLRB, SEC or
any other federal, state or local administrative agency or limit [EMPLOYEE’s]
lawful opportunity to cooperate with or participate in any administrative
proceeding or investigation. However, where this is not prohibited by applicable
law, rule, or regulation, the severance payments paid to [EMPLOYEE] by this
Release Agreement shall be the sole monetary relief available to [EMPLOYEE] for
the Claims being released in this Release Agreement, and [EMPLOYEE] will not be
entitled to recover, and agrees to waive, any additional personal monetary
relief that may be sought from or awarded against Blackhawk in the future
without regard to who filed or brought such claim. In addition, nothing in this
Agreement shall restrict any legal rights to engage in protected activities
regarding the terms and conditions of employment. Notwithstanding this release
of liability, nothing in this Release Agreement prevents me from filing any
non-legally waivable claim (including a challenge to the validity of this
Release Agreement) with the Equal Employment Opportunity Commission (“EEOC”),
National Labor Relations Board (“NLRB”), the Securities and Exchange Commission
(“SEC”) or comparable federal, state or local agency or participating in any
investigation or proceeding conducted by the EEOC, NLRB, SEC or comparable
federal, state or local agency; however, I understand and agree that, where this
is not prohibited by applicable law, rule, or regulation, I am waiving any and
all rights to recover any monetary or personal relief or recovery as a result of
such EEOC, NLRB, SEC or comparable federal, state or local agency proceeding or
subsequent legal actions.


        
Blackhawk Network Confidential page 7

--------------------------------------------------------------------------------






14.    Injunctive Relief. Releasor understands and agrees that a breach of any
of the agreements, covenants, representations or warranties set forth in
Paragraphs A, B, 2, 3, 4, 5, 8, 9, 11, 12 and 13 above, shall be a material
breach of the Release Agreement, for which Blackhawk may, at its sole option: i)
immediately cease providing to Releasor any of the benefits provided for in this
Release Agreement; and/or ii) seek injunctive relief, reimbursement of all
monies paid to Releasor herein, damages, attorneys’ fees and costs.


15.    Governing Law. This Release Agreement shall be governed by the laws of
the State of Arizona, without regard to the choice of law provisions thereof.
Releasor hereby expressly consents to personal jurisdiction and venue in the
State and federal courts located in Maricopa County, Arizona for any lawsuit
arising from or relating to this Release Agreement, without regard to his/her
then-current residence or domicile, and hereby expressly and irrevocably waives
any objection to such jurisdiction and venue. Notwithstanding the foregoing, if
any severance payment or other benefit hereunder requires Releasor to
temporarily continue on Blackhawk’s payroll in California, then this Release
Agreement shall be governed by the laws of the State of California, without
regard to the choice of law provisions thereof, and Releasor agrees to personal
jurisdiction and venue in the State and federal courts located in San Mateo
County, California for any lawsuit arising from or relating to this Release
Agreement, without regard to his/her then-current residence or domicile, and
hereby expressly and irrevocably waives any objection to such jurisdiction and
venue.


16.     Attorneys’ Fees and Expenses. If an action is brought by either Party
for breach of any provision of this Agreement, the non-breaching Party shall be
entitled to recover all reasonable attorneys' fees and costs in defending or
bringing such an action.


17.     Severability. In case any provision of this Release Agreement shall be
determined to be invalid, illegal, or unenforceable for any reason, the
remaining provisions of this Release Agreement shall be unaffected and
unimpaired thereby and shall remain in full force and effect to the fullest
extent permitted by law.


18.     Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of releasing all claims. [EMPLOYEE]
hereby acknowledges that (a) he/she has read this Release Agreement, (b) he/she
has been represented in the preparation, negotiation, and execution of this
Release Agreement by legal counsel of his/her own choice or that he/she has
voluntarily declined to seek such counsel, (c) he/she understands the terms and
consequences of this Release Agreement and of the releases it contains, and (d)
he/she is fully aware of the legal and binding effect of this Release Agreement.


19.     Counterparts. This Release Agreement may be signed in counterpart
originals with the same force and effect as though a single original were
executed.    


20.     Entire Agreement. Except to the extent subject matter in this Release
Agreement limits rights of Blackhawk (including its predecessors) in any prior
agreements between the parties, this Release Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter of the
Release Agreement, and the Release Agreement supersedes all prior agreements
between the parties with respect to the subject matter covered herein, whether
written or oral, except as otherwise expressly provided herein. Notwithstanding
the foregoing, nothing herein is intended to supersede, limit or replace any
prior non-competition, non-solicitation, and/or non-disclosure covenants or
agreements, which shall continue and remain in full force and effect per the
terms of those covenants/agreements. Where the subject matter in this Release
Agreement would otherwise limit Blackhawk’s rights in any prior agreements
between the parties, all Blackhawk rights related to such subject matter are
incorporated herein and preserved to the fullest extent allowable by applicable
law.
Dated: ____________________, 2017
 
("Execution Date")
[EMPLOYEE]
Dated: ____________________, 2017
Blackhawk Network, Inc.

By:
 
Name:
Suzanne Kinner
Its:
GVP. Human Resources



        
Blackhawk Network Confidential page 8